Case 1:16-cv-01534-JEB Document 593-1 Filed 04/19/21 Page 1 of 6




            Exhibit 1
   Declaration of Mark N. Fox,
Chairman of the Mandan, Hidatsa &
  Arikara Nation, also known as
    the Three Affiliated Tribes
Case 1:16-cv-01534-JEB Document 593-1 Filed 04/19/21 Page 2 of 6
Case 1:16-cv-01534-JEB Document 593-1 Filed 04/19/21 Page 3 of 6
Case 1:16-cv-01534-JEB Document 593-1 Filed 04/19/21 Page 4 of 6
Case 1:16-cv-01534-JEB Document 593-1 Filed 04/19/21 Page 5 of 6
Case 1:16-cv-01534-JEB Document 593-1 Filed 04/19/21 Page 6 of 6
